DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments concerning the § 103 rejection of claim 1 have been fully considered but are not persuasive. 
	Applicant first argues that Hanina in Para. [0033] teaches away from the use of wearable sensors. The Examiner respectfully disagrees. This argument fails to appreciate how Hanina is actually being used in the rejection. The primary reference, LaBoeuf, already teaches a wearable device, specifically a hearing aid (which includes other functions, e.g. physiological signal sensing, specifically including the analyzing of head tilt and medication administration). In the rejection, Hanina is incorporated merely to show that it was known to analyze the tipping of the patient’s head to indicate medication administration, and thus it would have been obvious to modify LaBoeuf’s wearable device to add this functionality (particularly since LaBeouf includes head tilt sensing and is concerned with monitoring medication administration, as noted in the rejection). Hanina’s discussion in Para. [0033] of a purely visual or “passive” monitoring being less obtrusive than needing to wear a wearable sensor is entirely irrelevant here because, among other reasons, LaBeouf’s hearing aid needs to be wearable in order to provide the hearing aid functionality, and the teaching being taken from Hanina has nothing to do with the wearable aspect of the device. Of course, as any one skilled in the art would appreciate, in a purely diagnostic system, remote monitoring will have some advantages over monitoring with a wearable device. However, Hanina’s acknowledgement of this one advantage does not somehow render the entirety of Hanina’s disclosure off-limits for being considered in combination with a wearable invention such as the one taught by LaBeouf. The rejection of claim 1 proposes adding a single functionality from Hanina (monitoring head tilt/tipping to indicate medication administration) into the wearable device of LaBoeuf, and no portion of either reference teaches away from that particular modification. 
	For the same reason, Applicant’s second argument that there is no motivation to combine LaBoeuf and Hanina is also not persuasive. Accordingly, the rejection of claim 1 is maintained.
	Applicant’s arguments concerning new claims 68 and 70 are moot as those claims have been withdrawn due to election by original presentation as noted below.

Election/Restrictions
Newly submitted claims 68-71 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
Inventions “I” (see claim 1) and “II” (see claim 68) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, (1) the inventions as claimed have a materially different function and/or effect since they each recite unique functional limitations not recited by the other invention (specifically, claim 1 requires “wherein the control circuit is configured to evaluate movement data from the movement sensor indicating tipping of a head backward by at least a threshold amount to detect the medication administration event” which is not required by claim 68, whereas claim 68 requires “wherein the control circuit is configured to evaluate a physiological property with at least one of the sensors of the sensor package and correlate the physiological property to a drug concentration to detect the medication administration event, wherein the correlation between the physiological property and the drug concentration includes a time offset” which is not required by claim 1).  Furthermore, (2) the inventions as claimed are mutually exclusive (i.e. not overlapping in scope) since, for the same reasons indicated in point (1) above, claim 1 would not infringe claim 68, and similarly claim 68 would not infringe claim 1 (see MPEP 806.05). Finally, (3) there is nothing of record to show the claimed inventions to be obvious variants.
Inventions “I” (see claim 1) and “II” (see claim 70) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, (1) the inventions as claimed have a materially different function and/or effect since they each recite unique functional limitations not recited by the other invention (specifically, claim 1 requires “wherein the control circuit is configured to evaluate movement data from the movement sensor indicating tipping of a head backward by at least a threshold amount to detect the medication administration event” which is not required by claim 70, whereas claim 70 requires “a microphone … and wherein the control circuit is configured to detect the medication administration event by: Page 5 of 12RESPONSEApplication Number: 16/802,113 Docket No.: 371.0010USU1evaluating data from at least one of the movement sensor and the microphone to detect data directly indicating the medication administration event; and evaluating sensor data from at least one sensor of the sensor package to detect therapeutic or side-effects of the medication administration event” which is not required by claim 1).  Furthermore, (2) the inventions as claimed are mutually exclusive (i.e. not overlapping in scope) since, for the same reasons indicated in point (1) above, claim 1 would not infringe claim 68, and similarly claim 68 would not infringe claim 1 (see MPEP 806.05). Finally, (3) there is nothing of record to show the claimed inventions to be obvious variants.
Searching the different inventions would require, at a minimum, employing different search queries to evaluate the patentability of the unique limitations recited in one invention and not in the other(s). This constitutes a different field of search for the invention(s)/species, and thus establishes a serious search burden. See MPEP § 808.02.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 68-71 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 7, 8, 11, 12, 16, 17, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0242859 A1 to LeBoeuf et al. (hereinafter “LeBoeuf”) in view of US 2019/0290129 A1 to Hanina et al. (hereinafter “Hanina”).
	Regarding Claim 1, LeBoeuf teaches:
An ear-wearable hearing assistance device (See e.g. “hearing aid” in the abstract, Para. 139 and claim 5) comprising 
a control circuit (see e.g. signal processor 13 in FIG. 1); 
an electroacoustic transducer for generating sound in electrical communication with the control circuit (see citations above for  “hearing aid;” also see e.g. “speaker” in Paras. 5, 93-95, 139); 
a power supply circuit (see e.g. “power source” 16 in FIG. 1) in electrical communication with the control circuit (see FIG. 1); 
a sensor package disposed within the hearing assistance device (see e.g. 11 and/or 12 in FIG. 1) and in electrical communication with the control circuit (see FIG. 1), the sensor package comprising a movement sensor (see e.g. Paras. 6, 80, 94);
wherein the control circuit is configured to 
evaluate a signal from at least one of the sensors of the sensor package to detect administration of a therapy including a medication administration event (see e.g. Paras. 6, 80, 94); and 
	wherein the control circuit is configured to evaluate movement data from the movement sensor indicating tipping of a head (“head tilt” in Paras. 6, 80);
wherein the control circuit is configured to record an instance of a therapy administration event along with a timestamp (see e.g. Para. 5, 129, 173).

	While LeBoeuf does teach measuring both medication administration and head tilt as noted above, it fails to specifically teach determining a medication administration event based on detecting the tipping of a head backward by at least a threshold amount. Another reference, Hanina, teaches a related diagnostic/sensing device in which head tilt may be monitored to confirm proper medication administration (see Para. 59: “Any of the following signals may be monitored to confirm one or more elements indicative of proper medication administration: … head tilt …”; the Examiner notes that this necessarily involves using some kind of threshold, as otherwise even minor and irrelevant motions of the head would erroneously trigger as a medication administration). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify LeBoeuf to further a medication administration event based on detecting the tipping of a head backward by at least a threshold amount, as taught in Hanina, because it would advantageously assist LeBoeuf’s system to monitor whether a user is properly taking their medication. The Examiner also notes that it would have been obvious to look at a backward head tilt specifically, as this is a commonly used technique when swallowing pills. 

	Regarding Claim 2, see e.g. Paras. 6, 80, 120.

	Regarding Claim 4, see e.g. Para. 94.

	Regarding Claim 7, see e.g. Paras. 5, 129, 141, 173.

	Regarding Claim 8, see again Paras. 5, 129, 141, 173 (note: LeBoeuf teaches that the data can be sent to an external recording device. Whether that device is used/accessed by a “pharmacist” and/or labeled as a “pharmacy management system” is merely a statement of intended use which is otherwise met by the structure and programming taught by LeBoeuf).

	Regarding Claims 11-12, see e.g. Paras. 6, 80, 163.

Regarding Claim 16, see e.g. Paras. 6, 80, 108.

	Regarding Claim 17, see e.g. Paras. 6, 80, 108, 157.

	Regarding Claim 19, see e.g. Paras. 6, 28, 64, 80, 110, 163.

	Regarding Claim 23, see e.g. Paras. 7, 76, 81, 118.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Hanina as applied to claim 1 above, and further in view of US 2018/0132783 A1 to Wang et al. (hereinafter “Wang”).
	Regarding Claim 13, LeBoeuf in view of Hanina teaches the device of claim 1 as discussed above but fails to specifically teach a query to the wearer to confirm a detected therapy event. Another reference, Wang, teaches a similar ear-worn device including sensors for monitoring the adherence to medication in which a query can be sent to the wearer to confirm that a medication was taken (see Para. 36). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify LeBoeuf in view of Hanina to query the wearer to confirm a therapy/medication was administered, as taught in Wang, because it would advantageously confirm the automatic detection by the sensor(s) (which would be subject to the risk of a false positive detection – a risk which is lowered or even negated via specific confirmation from the user). 

Claim 19 is further rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Hanina as applied to claim 1 above, and further in view of US 9,981,107 to Franceschetti et al. (hereinafter “Franceschetti”).
	Regarding Claim 19, LeBoeuf alone is considered to teach the limitations of this claim as discussed above. However, additionally, it is noted that another reference, Franceschetti, teaches a diagnostic device including multiple sensors in which daily physical activity for a user is compared to average daily physical activity for that user (see e.g. claims 1, 10, 18). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify LeBoeuf in view of Hanina to further specifically calculate daily averages for activity and compare them, as seen in Franceschetti, because LeBoeuf demonstrates an interest in tracking a user’s activity/exercise (see cited portions above) and determining a change/trend in daily activity constitutes diagnostically useful information. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Hanina as applied to claim 1 above, and further in view of US 2017/0006931 A1 to Guez et al. (hereinafter “Guez”).
	Regarding Claim 22, LeBoeuf in view of Hanina teaches the hearing assistance device of claim 1 as discussed above, but fails to specifically teach detection of a vestibular disturbance or nystagmus. Another reference, Guez, teaches a similar hearing aid with sensors incorporated into it which includes measuring vestibular signals/function (see e.g. Paras. 19, 20, 72, 78, 85, 113, 114, 116). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify LeBoeuf in view of Hanina to further include measuring vestibular function/disturbance, as taught by Guez, because it would enhance the overall usefulness of LeBoeuf by allowing it to measure an additional useful diagnostic piece of information. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Shalon ‘037: see Paras. 117, 119-121, 125, 139.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792